Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 19 June 2019.  
Claims 1-6 are currently pending and have been examined.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The matching apparatus configured to match a plurality of users with a same vehicle based on destination information of each user; and the information processing apparatus configured to acquire conversation information and extract event information on the specific event from the conversation information in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 1, 4, and 6 recite “acquiring conversation information on a conversation generated in a vehicle shared among a plurality of users having a same event venue where a specific event is held as a destination
Claims 2 and 3 depend from claim 1, and claim 5 depends from claim 4. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-5 recite an apparatus and claim 6 recites a system. These are statutory categories. 
Step 2A, prong 1: Claim 1 recites acquiring conversation information on a conversation generated in a vehicle shared among a plurality of users having a same event venue where a specific event is held as a destination; and extracting event information on the specific event from the conversation information. Claim 4 recites acquiring conversation information on a conversation generated in a vehicle shared among a plurality of users having a same event venue where a specific event is held as a destination; and extracting event information on the specific event from the conversation information. Claim 6 recites a matching apparatus configured to match a plurality of users with a same vehicle based on destination information of each user, the plurality of users having a same event venue where a specific event is held as a destination; and an information processing apparatus configured to acquire conversation information on a conversation generated in the vehicle shared among the plurality of users and extract event information on the 
 Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the information processing apparatus and the controller, which are generically recited computing elements. In claim 6 the additional elements are the matching apparatus and the information processing apparatus. Applicant’s originally filed specification only uses the words “matching apparatus” once, in the summary, so for purposes of examination, the matching apparatus is being construed as the “matching management server” disclosed in [0016]. Similarly, “information processing apparatus” is disclosed as a controller as in [0012]-[0013], as the “event management server” as in [0056], or as the “vehicle-mounted apparatus” as in [0071]. All of these elements are generically recited computing elements. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B, prong 2: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the 
Step 2A, prong 1: The dependent claims further limit the abstract idea with additional rules to be followed and/or details for performing abstract idea. Claim 2 recites providing content information relating to a predetermined content in the specific event to the plurality of users in the vehicle. Claim 3 recites extracting information associated with the content information from the conversation information as the event information. Claim 5 recites executing the method of claim 4 on a computer. These claims recite additional rules for performing the matching and extracting, which therefore also fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Claim 5 recites performing the method of claim 4 on a non-transitory storage medium having a program to cause the computer to execute the method. A non-transitory storage medium and program are generically recited computing elements. Otherwise, the dependent claims do not include additional elements other than those recited in the independent claims. Like the independent claims, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0351990 to Hecht et. al. (“Hecht”) in view of U.S. Patent Publication No. 2017/0132536 to Goldstein et. al. (“Goldstein”).
Claim 1
Hecht discloses the following elements:
An information processing apparatus comprising a controller configured to execute: ([0058] vehicle includes a hardware-based controller system which includes a communication sub-system)
acquiring conversation information on a conversation generated in a vehicle shared among a plurality of users having a same event venue where a specific event is held as a destination;
and extracting event information on the specific event from the conversation information. ([0166] customer may want details about a venue or event mentioned by a passenger they recently met; [0167] system may tag information pertaining to a date, time, venue, event mentioned by a co-passenger)
At the breadth of the claim language, and in light of the indefiniteness matter set forth above, the claim is taught. Nevertheless, in the interest of compact prosecution, Goldstein discloses monitoring “e-mail message, an SMS, a text message, or any other form of communication that is exchangeable between participants” ([0023]) to ascertain that “each of the users in a group of users [that] may be traveling together ([0025]). Goldstein also discloses using exploratory phrases to identify common destinations as in [0071]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the voice monitoring for same event system of Hecht the same destination extraction as taught by Goldstein in order “to understand individual and group travel needs by recognizing unique scenarios within conversations.” Goldstein, paragraph [0022]. 
Claim 4
Hecht discloses the following elements:
An information processing method comprising: ([0205] a method for enhancing speech interaction)
a step of acquiring conversation information on a conversation generated in a vehicle shared among a plurality of users having a same event venue where a specific event is held as a destination; 
and a step of extracting event information on the specific event from the conversation information. ([0166] customer may want details about a venue or event mentioned by a passenger they recently met; [0167] system may tag information pertaining to a date, time, venue, event mentioned by a co-passenger)
At the breadth of the claim language, and in light of the indefiniteness matter set forth above, the claim is taught. Nevertheless, in the interest of compact prosecution, Goldstein discloses monitoring “e-mail message, an SMS, a text message, or any other form of communication that is exchangeable between participants” ([0023]) to ascertain that “each of the users in a group of users [that] may be traveling together ([0025]). Goldstein also discloses using exploratory phrases to identify common destinations as in [0071]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the voice monitoring for same event system of Hecht the same destination extraction as taught by Goldstein in order “to understand individual and group travel needs by recognizing unique scenarios within conversations.” Goldstein, paragraph [0022].

Hecht in view of Goldstein discloses the elements of claim 4, above. Hecht also discloses:
A non-transitory storage medium that stores a program for causing a computer to execute the information processing method according to claim 4. ([0159] system can include a non-transitory medium storing computer-executable instructions for performing the processes disclosed)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0351990 to Hecht et. al. (“Hecht”) in view of U.S. Patent Publication No. 2017/0132536 to Goldstein et. al. (“Goldstein”) and further in view of U.S. Patent Publication No. 2016/0033297 to Konishi et. al. (“Konishi”).
Claim 2
Hecht in view of Goldstein discloses the elements of claim 1, above. Hecht also discloses providing relevant information about a ride to a user responsive to a user request ([0179]), providing event information to a user based on conversational tags ([0183], [0186]), and that a user may find event information based on the partial information shared during a ride ([0213]). Konishi discloses:
wherein the controller further executes providing content information relating to a predetermined content in the specific event to the plurality of users in the vehicle. ([0089] on-board information acquisition unit includes speech recognition microphone; [0133], [0200] user can be provided with a coupon or advertisement 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the conversational tag event information of Hecht the promotional information as taught by Konishi in order to present facility information “on the basis of the presentation order priority condition” based on the relevant facility search parameters. Konishi, paragraphs [0091], [0096]. 
Claim 3
Hecht in view of Goldstein discloses the elements of claim 2, above. Hecht also discloses:
wherein the controller extracts information associated with the content information from the conversation information as the event information. ([0179] system provides relevant information about a ride to a user responsive to a user request; [0183], [0186] system provides event information to a user based on conversational tags;  [0213] a user may find event information based on the partial information shared during a ride)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0351990 to Hecht et. al. (“Hecht”) in view of U.S. Patent Publication No. 2017/0308971 to Bourland et. al. (“Bourland”).

Hecht discloses the following elements:
An information processing system comprising: ([0048] system for generating and delivering requested or desired information to customers of a shared autonomous vehicle service)
a matching apparatus configured to match a plurality of users with a same vehicle based on destination information of each user, the plurality of users having a same event venue where a specific event is held as a destination; ([0166] customers of vehicles may share rides with others; [0167] system may tag information including events or venues mentioned by other passengers; [0175] system may process context information, such has shared origin, destination, waypoints, etc.)
and an information processing apparatus configured to acquire conversation information on a conversation generated in the vehicle shared among the plurality of users and extract event information on the specific event from the conversation information. ([0166] customers of vehicles may share rides with others; customer may want details about a venue or event mentioned by a passenger they recently met; [0167] system may tag information including events or venues mentioned by other passengers; [0175] system may process context information, such has shared origin, destination, waypoints, etc.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628